Appeal by the defendant from a judgment of the Supreme Court, Kings County (Corriero, J.), rendered October 19, 1989, convicting him of sodomy in the first degree (two counts), attempted rape in the first degree (two counts), sexual abuse in the first degree, and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that certain comments made by the prosecutor during summation deprived him of a fair trial is without merit. Most of the comments to which the defendant objects can be regarded as fair response to defense counsel’s summation (see, People v Saylor, 115 AD2d 671; People v Garcia, 110 AD2d 659). Those that cannot be so regarded did not, under the circumstances of this case, deprive the defendant of a fair trial.
The sentence imposed was neither unduly harsh nor exces*867sive (see, People v Suitte, 90 AD2d 80). Brown, J. P., Sullivan, Lawrence and Ritter, JJ., concur.